DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 07/07/2020 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/519,728 filed 06/14/2017 is acknowledged.

Claim Status
Claims 1-7 are under examination.


Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites Table1; Claim 2 recites Table 2. The tables are incorporated by reference which renders the claims incomplete according to MPEP 2173.05(s). Where possible, claims are to be complete in themselves. Applicants are required to include the tables in the claims. This is especially because the closest prior art WO 2015/069790 includes a similar table of genes. It is noted, that post-prosecution, amendments to the specification (including the tables) could alter the breadth of the claims if amendments are made to the table(s). The USPTO requires that the tables be incorporated into the claims themselves unless absolutely impossible, where herein it is not. If Applicants have any questions regarding this matter, they are to contact the Examiner.
Claim 1 recites a tumor predictor score and corresponding equation that is a summation of gene expression signals for 58 genes listed in Table 1. It is not clear what k=0 is intended to mean in the equation recited in step (d). The specification, Table 1, discloses 58 genes with corresponding coefficients ai, numbered 1 to 58. It is therefore unclear what coefficient and value for expression are to be used or k=0, i.e. a0x0. The formula for tumor predictor score and how to calculate the predictor score is therefore unclear.
Claim 2, step (f) and step (g) recite formula for calculating probability scores that the sample is PMBCL and ABC, respectively. In the numerator, the formulas include the standard normal density as a function of the tumor predictor score SABC/GCB and SPMBCL/DLBCL. It is understood that these predictor scores are determined using the equation in claim 1, step (d).  The formulas also each include two standard normal densities as a function of “S” in the denominator.  The specification recites the same equations in par. 0035 and 0036 but does not define the variable S used in the denominator. If SABC/GCB and SPMBCL/DLBCL are the predictor scores for ABC and PMBCL, respectively, it is not clear what “S” is the predictor score for. Because it is unclear what variable “S” represents, the equations for probability recited in claim 2 steps (f) and (g) are unclear. 
Claim 7 recites an assay used to determine RNA gene expression data. The assay is recited by its trademark name NanoString Technologies nCounter assay. According to MPEP 2173.05(u), if a trademark name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 USC 112(b)/112, 2nd paragraph. Using a trademark name to describe a product which herein is an assay, renders the claim indefinite. 

Noted Prior Art
WO 2015/069790 in the IDS filed 7/7/2020 is the closest prior art. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635